Exhibit 10.5

GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.

Student Loan Servicing Agreement

This agreement (this “Agreement”) is made as of May 25, 2006 (the “Closing
Date”) between GREAT LAKES EDUCATIONAL LOAN SERVICES, INC. (“Great Lakes”) and
GOAL CAPITAL FUNDING TRUST 2006-1, a Delaware statutory trust (the “Lender”) for
which Wilmington Trust Company serves as Delaware trustee, as beneficial owner
of loans legal title to which will be held by The Bank of New York, as eligible
lender trustee (the “Eligible Lender Trustee”), Lender #834117, and which is an
eligible institution engaged in providing loans (“Loans”) to students and
parents under Title IV, Part B, of the Higher Education Act of 1965, as amended
(the “Act”).

WITNESSETH:

Whereas, Great Lakes has established a program for servicing Loans under the
Act; and

Whereas, the Lender desires that Great Lakes service Loans that are purchased by
the Lender and that are covered by the Act, according to the terms and
conditions set forth herein.

Now, therefore, in consideration of the promises and the terms and conditions
set forth herein, the Lender agrees as follows:

1. Loans To Be Serviced. Great Lakes and the Lender agree that Great Lakes shall
service all Loans covered by the Act that are made or purchased by the Lender,
that are guaranteed by Great Lakes Higher Education Guaranty Corporation
(“GLHEGC” or the “Guarantor”) and that are submitted to Great Lakes by the
Lender and accepted by Great Lakes for servicing.

2. Great Lakes’ Duties as Servicer.

(a) Great Lakes, as servicer of the Loans, shall perform all of the Lender’s
obligations as holder of the Loans as required by the Act and all regulations
issued by the U.S. Department of Education (the “Department”) or by the
Guarantor to implement the Act. Great Lakes shall have full power to sign and
act on the Lender’s behalf as the Lender’s agent in all transactions with
borrowers serviced hereunder. The Lender does hereby authorize, constitute and
appoint Great Lakes on its behalf and as its attorney-in-fact to endorse those
promissory notes for which a claim has been filed with the Guarantor. Great
Lakes will carry out its responsibilities hereunder in a diligent and lawful
manner.

(b) Great Lakes shall complete all forms and reports required by the Department
and by GLHEGC.

(c) Great Lakes shall prepare a “Lender’s Interest and Special Allowance Request
and Report-LaRS” to be used in billing the Department for interest and the
special allowance for



--------------------------------------------------------------------------------

all eligible Loans on a quarterly basis. Great Lakes agrees to submit the
electronic report to the Department within 30 days following the last day of
each calendar quarter (March 31, June 30, September 30, December 31).

Great Lakes shall accrue and capitalize interest on those Loans not eligible for
interest subsidy.

(d) Great Lakes shall verify the current status of all borrowers not less often
than annually through direct contact with each borrower to ensure correct
account information. Great Lakes shall also seek to verify the borrower’s status
by direct or indirect contact with educational institutions.

(e) Great Lakes shall respond to all borrower inquiries in a prompt, courteous
and thorough manner.

(f) When a Loan becomes due for repayment, Great Lakes shall prepare a payment
schedule and disclosure statement and mail it to the borrower for signature(s).
Prior to the first payment due date, repayment coupons will be prepared and sent
to the borrower.

(g) Great Lakes shall collect when and as due and remit to the Lender all
principal, interest, charges and fees (including late fees) owed by borrowers.
Great Lakes shall post to each borrower’s account all payments of principal,
interest and other charges. Cash receipts shall be remitted to the Lender daily
via an ACH transfer initiated by Great Lakes the day after collection. In the
event that Great Lakes services Loans that secure more than one series or class
of bonds or other indebtedness of the Lender, Great Lakes will report all
payment allocations separately by financing.

(h) Great Lakes shall prepare a reconciliation with respect to each
concentration, collection or other bank account in which moneys are collected
for remittance to the Lender no more than 30 days after receipt by Great Lakes
of a bank statement relating to such account.

(i) Great Lakes shall provide reports via email to the Lender and the Eligible
Lender Trustee of all monetary transactions, as well as periodic summary and
account information as required in the “Lender Service Manual,” including such
items as:

(1) Detailed periodic reports to support all cash transactions processed;

(2) Monthly portfolio summary reports and supporting data listings;

(3) A monthly listing of delinquent accounts; and

(4) A quarterly report of billings to the Department for interest and special
allowances.

(j) Great Lakes shall automatically credit the Lender’s account whenever a
borrower overpays an account by less than $5.00, and the Lender, at its
discretion, can reimburse the borrower. When the overpayment is more than $5.00,
Great Lakes shall remit the overpayment directly to the borrower. When a
borrower’s balance owing is less than $10.00, Great Lakes may, at its
discretion, write off the balance.



--------------------------------------------------------------------------------

(k) Great Lakes shall handle all required borrower contact functions and shall
meet all servicing “due diligence” requirements, as that term is used under the
Act and implementing regulations. Such functions include, for example, skip
tracing, contacting delinquent borrowers, handling borrower requests for
extensions or deferments, and preparing and processing claims, including death,
disability, default, closed school, false certification and bankruptcy claims.

(l) Great Lakes agrees to prepare and submit all papers and documents necessary
to strictly follow reimbursement procedures specified in “Common Manual: Unified
Student Loan Policy” upon default of borrower and further agrees to promptly
remit proceeds to the Lender upon receipt from the Guarantor.

3. Lender’s Responsibilities. The Lender agrees to promptly notify Great Lakes
of any transactions involving the Lender and the borrower and/or changes in
status or demographic data on any of its accounts if received from sources other
than Great Lakes. The Lender specifically agrees to promptly notify Great Lakes
of any bankruptcy action taken with respect to any Loan.

4. Fees. The Lender agrees to pay Great Lakes the fees established by Great
Lakes from time to time for services rendered pursuant to this Agreement. The
current fee schedule is attached to this Agreement as Schedule A. Increases or
decreases in such schedule may be made from time to time; provided, however,
that the Lender shall be given 60 days’ written notice prior to the effective
date of any change in the fee schedule. Such effective date shall be the
beginning of a calendar quarter (April 1, July 1, October 1, January 1).
Statements for services rendered will be provided on a monthly basis and are
payable upon receipt.

5. Liability. Great Lakes shall exercise care and due diligence in performing
the services required by this Agreement. To the extent that Great Lakes is
required to appear in, or is made a defendant in, any legal action or other
proceeding commenced by a party other than the Lender with respect to any matter
arising hereunder, the Lender shall indemnify and hold Great Lakes harmless from
all loss, liability and expense (including reasonable attorneys’ fees), except
for any loss, liability or expense arising out of or relating to Great Lakes’
acts or omissions with regard to the performance of services hereunder. Subject
to Section 13 below, Great Lakes shall indemnify and hold the Lender harmless
from all loss, liability and expense (including reasonable attorneys’ fees)
arising out of or relating to Great Lakes’ acts or omissions with regard to the
performance of services hereunder; provided, however, that Great Lakes shall not
be liable in the performance of such services except for its negligence or
misconduct; and, provided further, that in no event shall Great Lakes be
responsible or liable for any consequential damages with respect to any matter
whatsoever arising out of this Agreement.

Either party shall have the right to mitigate its liability under this Agreement
by taking such actions as may be appropriate, including, but not limited to,
reperformance.

If, within a twelve (12)-month period beginning on the date a claim is denied or
would have been denied if filed timely, or a cure should be initiated pursuant
to the terms of this Agreement, Great Lakes is unable to cure a Loan or to
demonstrate that none of the stated



--------------------------------------------------------------------------------

reasons for claim denial is attributable to Great Lakes, Great Lakes will
purchase the subrogated rights to collect on such Loan from the Lender. Upon
payment by Great Lakes of the sum of the unpaid principal amount plus interest
and special allowance foregone by the Lender at the applicable rate at the time
of purchase, the Loan shall be considered a “Subrogated Loan” and shall no
longer be considered a “Loan” as defined in this Agreement.

For any Subrogated Loan for which insurance is reinstated in accordance with the
Guarantor’s policies, the Lender will pay Great Lakes an amount equal to the
principal balance of the Subrogated Loan, including any unreinsured interest
that may have been capitalized, insured accrued interest and special allowance
collectible. After such payment, the subrogation right purchased by Great Lakes
is void and such Loan shall be deemed a Loan subject to this Agreement and will
no longer be a Subrogated Loan.

Except as to Loans originated by Great Lakes, Great Lakes does not assume, and
acceptance for servicing shall not result in, any responsibility for the
correctness or completeness of loan-related papers transmitted to Great Lakes as
a part of or in conjunction with the commitment of any Loans to Great Lakes for
servicing, and Great Lakes shall not be responsible for any procedural errors or
omissions (including due diligence violations) that may have occurred prior to
initiation of servicing of a Loan hereunder by Great Lakes.

6. Confidentiality. Information about each borrower furnished to Great Lakes
hereunder is furnished upon the express condition that the information will be
kept confidential by Great Lakes. All such information, except as may be
otherwise required by statute, by court order or as may be necessary in Great
Lakes’ reasonable judgment to the performance of the services required under
this Agreement, shall be held in confidence by Great Lakes.

7. Examination of Records. The Lender or its designated representative may at
any time during Great Lakes’ regular business hours examine, at the sole expense
of the Lender, the records that Great Lakes maintains with respect to the
Lender’s Loans.

8. Termination.

(a) This Agreement shall remain in full force and effect until terminated or
modified as provided herein. This Agreement may be terminated only at the end of
a calendar quarter (March 31, June 30, September 30, December 31), and only if
written notice is given (i) by the Lender to Great Lakes at least 30 days prior
to the end of a calendar quarter or (ii) by Great Lakes to the Lender at least
180 days prior to the end of a calendar quarter.

(b) In the event that this Agreement is terminated as provided in subsection
(a) above, Great Lakes shall continue its full servicing until the date of
termination and shall provide to the Lender a full set of periodic reports,
adjusted through the date of termination. Great Lakes shall retain all notes,
records and papers, as well as a copy of all computer-stored data relating to
the Lender’s accounts as required by the Act. Great Lakes shall make available
to the Lender on demand copies of all computer records relating to the Lender’s
accounts. Such copies of the computer records will be provided and updated at
the times desired by the Lender in order to facilitate a transfer to another
servicing agent. The Lender agrees to pay Great Lakes the servicing removal fee
identified on Schedule A. Upon the Lender’s request, Great Lakes may



--------------------------------------------------------------------------------

agree to provide servicing removal services beyond those identified in this
Section. Such agreement between Great Lakes and the Lender shall include
sufficient additional charges to cover Great Lakes’ costs. Great Lakes agrees
that the Lender shall be entitled to injunctive relief to enforce the provisions
of this subsection.

(c) The Lender shall be liable for all charges incurred for services performed
pursuant to this Agreement up to the termination date.

(d) Great Lakes shall continue to be liable for all acts or failures to act that
occur prior to termination (or the following loan transactions: sale or transfer
to another lender, servicing transfer to the Lender or another servicer,
purchase by the Guarantor or payment in full), but shall not be liable for
post-termination activities, except that Great Lakes shall be obligated to remit
to the Lender any collections received by Great Lakes subsequent to termination
and to provide the reports and records herein required.

9. Amendments. Except as provided in Section 4, this Agreement may be amended by
Great Lakes at any time upon 30 days’ written notice to the Lender, provided
that the provisions of this Agreement shall at all times be consistent with the
Act and applicable regulations. In the event of any such modification by Great
Lakes, the Lender has 30 days in which to accept or reject the modification by
notice in writing. In the event of rejection of a proposed modification, either
party may exercise its right to terminate as provided in Section 8. In the event
of termination for such reason, such modification shall not apply to the Lender.

10. Governing Law. This Agreement shall be interpreted under the laws of the
State of Wisconsin.

11. No Implied Waiver. Any waiver or modification, expressed or implied, by
Great Lakes or by the Lender of any breach of this Agreement shall not be
construed to be a waiver of any such breach or any acquiescence thereto; nor
shall any delay or omission by Great Lakes or by the Lender to exercise any
right arising from any such breach affect or impair the respective party’s right
to such breach or any future breach.

12. Arbitration. In the event that the parties hereto shall fail to agree
regarding any provision of this Agreement, such disputes shall be resolved by
arbitration procedures established by the American Arbitration Association by a
panel of three neutral arbitrators who shall render a written opinion explaining
the reasons for their award. The decision of any arbitrator under this paragraph
shall be final and binding upon the parties.

13. Limitation of Liability. Great Lakes and the Lender recognize that Great
Lakes’ lender servicing programs are separate and distinct from GLHEGC’s
guarantee program and Great Lakes Higher Education Corporation’s (“GLHEC”)
outreach and access mission. The Lender specifically agrees to look only to
Great Lakes, in its capacity as a servicing agent, to satisfy any claims under
this Agreement relating to its functions as servicing agent. The Lender
specifically waives any claim under this Agreement against GLHEGC’s Guarantee
Fund (as defined in 34 CFR § 682.410(a)(1)) and GLHEGC’s Federal Reserve Fund
and Administrative Operating Fund and all other escrows required under the Act
and any claim hereunder against GLHEC.



--------------------------------------------------------------------------------

14. Assignment. The Lender may assign this Agreement to any affiliate and Great
Lakes may assign this Agreement to any affiliate to which its FFELP lender
servicing program is transferred in whole or substantial part. Except as
provided herein, this Agreement may not be assigned without the prior consent of
the non-assigning party, which shall not be unreasonably withheld.

Notwithstanding the foregoing, this Agreement has been made and entered into not
only for the benefit of Great Lakes and the Lender but also for the benefit of
the Trustee (as defined in Section 15 below) in connection with the financing of
Loans; the Lender shall have the right to assign this Agreement to the Trustee,
and, upon assignment, its provisions may be enforced not only by the parties to
this Agreement but by the Trustee; the foregoing creates a permissive right on
behalf of the Trustee, but if the Trustee takes an assignment of this Agreement,
then the Trustee, to the extent of the trust corpus, shall fulfill the payment
obligations of the Lender to Great Lakes as servicer under this Agreement, but
the Trustee’s obligations shall be solely on behalf of and shall be limited to
the trust corpus and the Trustee shall have no personal liability for such
obligations. Upon such an assignment, this Agreement shall inure to the benefit
of the Trustee and its successors and assigns. Without limiting the generality
of the foregoing, all representations, covenants and agreements in this
Agreement that expressly confer rights upon the Lender or the Eligible Lender
Trustee shall be for the benefit of, and run directly to, the Trustee and the
Trustee shall be entitled to rely on and enforce such representations, covenants
and agreements to the same extent as if it were a party hereto.

15. Compliance with Lender Bond Documents. In the event that any Loans that the
Lender delivers to Great Lakes for servicing hereunder constitute “Financed
Eligible Loans” under the Indenture of Trust dated as of the Closing Date (the
“Indenture”) among the Lender, the Eligible Lender Trustee and The Bank of New
York, as indenture trustee (the “Trustee”), are pledged in connection with, or
constitute collateral under any similar indenture or loan agreement pledging or
granting to any entity a security interest therein (all such Loans or other
loans pledged to or held by a trustee or other entity are hereafter referred to
as the “Pledged Education Loans”), Great Lakes agrees as follows:

(a) At the request of the Trustee or other pledgee of such Pledged Education
Loans, Great Lakes will enter into a custodian agreement or other similar
document, in form and substance reasonably acceptable to Great Lakes, the Lender
and the Trustee or other pledgee, for the purpose of establishing a bailment
with respect to any Pledged Education Loans pledged to the Trustee or other
pledgee.

(b) Great Lakes shall hold all Pledged Education Loans and related documentation
as bailee for and on behalf of the Trustee (or such other pledgee as may be
applicable) for the Trustee’s intended purpose of perfecting the security or
other interests of the Trustee or other pledgee therein.

(c) All sums received by Great Lakes with respect to Pledged Education Loans
shall be held on behalf of the Trustee or other applicable pledgee, including,
but not limited to, all payments of principal and interest and insurance or
guarantee payments. All such funds shall be held in a segregated account (which
may, however, contain funds belonging to other Great Lakes servicing customers,
including Great Lakes affiliates) and shall not be commingled with any of



--------------------------------------------------------------------------------

Great Lakes’ other funds and shall be accounted for such that all such funds are
identified separately from all other payments received by Great Lakes in respect
of the servicing of loans. Any such amounts, if received by Great Lakes, shall
be remitted only to the Trustee or other pledgee, and not to the Lender, unless
otherwise directed by the Trustee or other applicable pledgee.

(d) If any Education Loans are Pledged Education Loans, all periodic reports
required to be furnished pursuant to this Agreement shall be furnished to the
Trustee.

(e) With respect to the servicing of any Pledged Education Loans on behalf of or
for the benefit of the Trustee or any other applicable pledgee, no amendment,
modification or addition to this Agreement shall be effective with respect to
the Trustee or such other applicable pledgee without its written approval or
consent or the direction of Trustee.

(f) Great Lakes waives any lien that it might have pursuant to statute or
otherwise available at law or in equity on any and all notes evidencing Pledged
Education Loans held by it on behalf of the Trustee and on any and all related
documentation, including all moneys and proceeds derived therefrom or relating
thereto. Notwithstanding the foregoing, if Great Lakes incurs cost or expense
(i) due to an “unreasonable act” of the Guarantor resulting in the Guarantor’s
refusal to pay a claim or (ii) due to the Lender failing to make payments to the
U.S. Secretary of Education (the “Secretary”) required by law or regulation,
Great Lakes may offset such cost or expense against moneys derived from Pledged
Education Loans serviced by Great Lakes and held by the Lender on behalf of the
Trustee. In addition, Great Lakes may offset against such derived moneys in the
event fees due it are not paid in accordance with this Agreement.

(g) Great Lakes shall administer and collect all Pledged Education Loans in a
competent, diligent and orderly fashion and in accordance with all requirements
of the Act, the Secretary and this Agreement.

If there is an Event of Default under the Indenture and the Trustee forecloses
on its security interest on the Pledged Education Loans, then the Trustee shall
assume all duties and obligations of the Lender hereunder.

16. Limited Role of the Delaware Trustee. It is expressly understood and agreed
by the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust Company, not individually or personally, but solely as trustee
of the Issuer in the exercise of the powers and authority conferred and vested
in it, (b) each of the representations, undertakings and agreements herein made
on the part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust Company but is made and intended
for the purpose of binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust Company, individually
or personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto and (d) under
no circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Agreement.



--------------------------------------------------------------------------------

17. Incorporation of Exhibits. This Agreement incorporates any exhibit, appendix
and annex attached hereto, each of which is an integral part of this Agreement.

18. Notices. All notices, requests, demands or other instruments that may or are
required to be given by any party to any other party shall be in writing and
shall be deemed to have been properly given when served personally on an officer
of the entity to which such notice is to be given, or upon expiration of a
period of 48 hours from and after the postmark thereof when mailed, postage
prepaid, by registered or certified mail, requesting return receipt, addressed
as follows:

If intended for Great Lakes Educational Loan Services, Inc.:

Chief Servicing Officer

Great Lakes Educational Loan Services, Inc.

2401 International Lane

P. O. Box 7858

Madison, WI 53707

If intended for the Lender:

Goal Capital Funding Trust 2006-1

c/o Goal Financial, LLC

Attn: Mr. Seamus Garland

9477 Waples Street, Suite 100

San Diego, California 92121

With copies to:

The Bank of New York

Attn: Corporate Trust Manager

10161 Centurion Parkway, 2nd Floor

Jacksonville, Florida 32256

In Witness Whereof, the parties hereto have executed this Agreement as of the
date and year first above written.

 

GREAT LAKES EDUCATIONAL

LOAN SERVICES, INC.

  GOAL CAPITAL FUNDING TRUST 2006-1     by:  

Wilmington Trust Company,

not in its individual capacity but solely as Delaware Trustee

By:  

/s/ Bruce J. Rashke

      Bruce J. Rashke       Chief Administration and Loan Consolidation Officer
  By:  

/s/ Joann A. Rozell

    Name:   Joann A. Rozell     Its:   Assistant Vice President



--------------------------------------------------------------------------------

GREAT LAKES EDUCATIONAL LOAN SERVICES, INC.

STUDENT LOAN SERVICING AGREEMENT

GOAL CAPITAL FUNDING TRUST 2006-1, AS BENEFICIAL OWNER OF LOANS

THE LEGAL TITLE TO WHICH WILL BE HELD BY THE BANK OF NEW YORK,

AS ELIGIBLE LENDER TRUSTEE

SCHEDULE A – FEES

The Lender agrees to pay the following fees to Great Lakes upon receipt of a
monthly statement for services rendered pursuant to this Agreement:

Monthly Service Fees:

$1.25 per borrower per month during interim (in-school) period

$3.05 per borrower per month during grace period

$3.25 per borrower per month during first 12 months of repayment servicing

$2.88 per borrower per month during the remainder of the repayment period

Servicing Removal Fee:

$14.00 per account, plus actual cost of additional services requested to remove
an active account from the servicing system

Late Charge Assessment Fee:

Great Lakes shall receive 25% of the late fee revenue collected from delinquent
borrowers

Monthly Extract Fee:

$100.00 per month



--------------------------------------------------------------------------------

Exceptional Servicer Default Fee:

Five tenths of one percent (0.50%) of the amount of default payments posted
during the month.

Consolidation loans will be charged the standard repayment servicing fees.

The total monthly amount due will be the actual fees calculated as described
above or $75, whichever is greater. All references to borrower for fee
calculations equal unique combinations of borrower/federal lender number or
assigned lender number/loan program (Stafford, PLUS, Consolidation Loans).

Great Lakes may agree to provide the Lender with services beyond those normally
included in the servicing program. Such agreement between Great Lakes and the
Lender shall include sufficient additional charges to cover Great Lakes’ costs.

Increases or decreases to this fee schedule may be made from time to time as
provided in Section 5 of this Agreement.